Citation Nr: 1117923	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  10-45 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a tumor on the left cheek.  

2. Entitlement to service connection for a chronic stomach disorder.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from October 1943 to February 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts entitlement to service connection for a tumor on the left cheek, a chronic stomach disorder and PTSD, all as directly related to his period of active service.  Upon reviewing the record, the Board notes there is no evidence the Veteran is currently receiving treatment for, or has been diagnosed with, a chronic stomach disorder and/or PTSD.  However, a December 2010 note indicates the Veteran agreed to an appointment with VA Primary Care in January 2011.  No further VA treatment records have been associated with the claims file.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board has identified possible outstanding VA records pertinent to the Veteran's current claims on appeal, VA must undertake efforts to acquire such documents as these records may be material to his claims; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).
Finally, the Veteran's claim for TDIU is impacted by the outcome of his claims for service connection, and therefore, the TDIU claim is inextricably intertwined with the service connection claims.  The United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the TDIU claim is "inextricably intertwined" with the service connection claims, the TDIU claim must also be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records.  Specifically, records related to the Veteran's treatment through the Lexington VAMC for the period as of December 17, 2010, must be associated with the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2010).

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



